DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-20 is the inclusion of the limitations a first discharge port for discharging the medium on which the recording is performed toward a media processing apparatus that performs processing on the medium, wherein the mounting portion is disposed at a position higher than the nozzle surface, the transport path has a first transport path provided from a position corresponding to the liquid ejection head to the first discharge port, and the first transport path passes above the mounting portion.  It is these features found in the claim(s) which have not been found, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2015/0054896 discloses in a recording apparatus, a first frame holds an accommodating portion and a conveying mechanism.  A second frame holds a recording head and a first tank.  The second frame is connected to the first frame so as to be movable relative to the first frame.  The second frame is configured to move between a first position and a second position by moving relative to the first frame.  The recording head is located adjacent to the first frame when the second frame is in the first position.  The recording head is further apart from the first frame when the second frame is in the second position than when the second frame is in the first position.  The recording head opposes the supporting portion when the second frame is at the first position. See abstract.
	US Pub 2014/0036006 discloses a first-tank mount section is configured so that a first tank storing liquid is mounted thereon.  Liquid is supplied to a second tank from the first tank mounted on the first-tank mount section.  Liquid stored in the second tank is supplied to a liquid ejecting head having an ejection surface.  A supporting section is disposed in confrontation with the ejection surface and supports a recording medium.  A first casing holds the liquid ejecting head and the second tank.  A second casing holds the first-tank mount section and the supporting section.  The first casing is coupled to the second casing such that the first casing is movable relative to the second casing.  The first casing takes a first position at which the ejection surface confronts the supporting section and a second position at which the ejection surface is farther spaced away from the supporting section than at the first position.  See abstract.
JP 6330429B2 discloses an liquid discharge apparatus (1) has four recording modules, each having a head (51a-51d) with a discharge surface (57).  An ink cartridge (9) attached on a single cartridge mount (13) is connected to the heads through ink supply flow paths (4a-4d).  A differential pressure regulating valve (8a-8d) in the middle of each flow path interrupts communication between the cartridge and each head. See abstract.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853